Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-6,9-11, 16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0208107 to McRae et al. (McRae) in view of US Patent No. 5,318,514 to Hofmann (Hofmann) (both previously cited) and US 2010/0179455 to Nebrigic et al. (Nebrigic). 
In reference to at least claim 1
McRae teaches a transdermal porator and patch system and method for using same which discloses a flexible electrode for applying an electric field to the human body (e.g. device 10, Fig. 3), wherein the flexible electrode comprises a gripping portion (e.g. applicator 20, Figs. 2-3); a deformable structure (e.g. substrate 40, Fig. 4-8) having a first face fixed to the gripping portion (e.g. substrate 40 has a back surface 44 “first face” that is fixed to the applicator 20, Fig. 3, para. [0060]-[0061], [0063]) and a flat second face opposite the first face (e.g. substrate 40 has a flat front surface 42 opposite the back surface, Fig. 4, para. [0063]), the deformable structure having a conformable thickness between the first face and the second face (e.g. the thickness of substrate 40 between the first and second face is conformable to interface applicator 30 allowing easy mounting and removal of the substrate from the interface applicator, Figs. 1-3, para. [0064]; the substrate can include a thickness that conforms based on the intended purpose and can include a thickness that varies between the first and second face including ridge 41, depression 48, Figs. 4,7, para. [0066]-[0067]); a flexible polymeric film arranged on the flat second face of the deformable structure (e.g. polymer film includes 70,71,74, Figs. 4-6) and having an exposed flat face opposite the flat second face (e.g. polymer film includes a flat face opposite the flat second face, 70,71,74, Figs. 4-6), wherein the flexible polymeric film is with provided with flat metal structures defining at least one first electrode and one second electrode (e.g. filaments 72 formed therein, Figs. 4-6,10-14), the flat metal structures being provide on the flat face of the flexible polymeric film (e.g. filaments 72 formed therein, Figs. 4-6,10-14, para. [0070]), wherein the flat metal structures comprise surfaces exposed from the polymeric film, the surfaces of the flat metal structures being coplanar with the flat face of the polymeric film (e.g. filaments 72 formed therein having surfaces that are coplanar with the flat face of the polymeric film, Figs. 4-6,10-14, para. [0070]). McRae does not explicitly the deformable structure being compressible elastically between the first face and the second face for deforming to adapt a thickness thereof to a surface of the human body or the flat metal surfaces being embedded within the flexible polymeric film and having surfaces exposed from the polymeric film being flush with the flat face of the polymeric film. 
Hofmann, within the same field of endeavor of transdermal drug delivery, teaches an applicator (e.g. 10, Figs. 1-3) that includes a deformable structure (e.g. foam elastomer 20, Figs. 1-3, Col. 2, ll. 39-44) carried by a flexible, semi-rigid or frim dielectric planar support (e.g. 22, Figs. 1-3). The foam elastomer (e.g. 20, Figs. 1-3) is compressible elastically between a first face and a second face for deforming to adapted a thickness thereof to a surface of the human body (e.g. contains macromolecules for transfer to the skin when the foam elastomer is compressed, Col. 2, ll. 61-67). The applicator also includes conductors (e.g. 18 or 36, Fig. 1-3) that serve as electrodes (e.g. Col. 2, ll. 39-44) making the cells within the tissue region sufficiently permeable to permit macromolecules to enter the cells without damaging them (e.g. Col. 3, ll. 9-32). 
Nebrigic teaches a tissue treatment apparatus with functional mechanical stimulation and method for reducing pain during tissue treatment which discloses a flexible electrode that includes a gripping portion (e.g. handpieces, 12, Figs. 2-3) and a flexible polymeric film (e.g. base polymer film, Fig. 3, para. [0036]) that includes flat metal structures embedded within (e.g. region 28, Figs. 2-3, para. [0036]) and having surfaces exposed from the polymeric film being flush with the flat face of the polymeric film (e.g. region 28 has surfaces that are flush with the polymer film, Figs. 2-3). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the electrode of McRae to include the deformable structure being made of a spongy structure or an elastomeric structure that is compressible elastically for deforming to adapt a thickness thereof to a surface of the human body as taught by Hofmann in order to yield the predictable result of an alternative design of the deformable structure that provides a sponge-like substrata for holding the fluid medium, i.e. the drugs for transdermal delivery, that also provides electroporation processes that make the cells within the tissue region sufficiently permeable to permit macromolecules when the soaked elastomer is compressed against the skin to enter the cells without damaging them. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the electrode of McRae to include embedding the metal surfaces within the flexible polymeric film such that surfaces exposed from the polymeric film are flush with the flat face of the polymeric film as taught by Nebrigic in order to yield the predictable result of an arrangement of the metal surfaces that reduces potential gaps between the tissue surface and the electrode by providing a uniform tissue contact surface and even distribution of the therapeutic treatment.

    PNG
    media_image1.png
    733
    841
    media_image1.png
    Greyscale

In reference to at least claim 3
McRae modified by Hofmann and Nebrigic teaches an electrode according to claim 1. McRae further discloses wherein said gripping portion defines a flat wall on which said first face of the deformable structure is fixed firmly (e.g. applicator 20 incudes a flat wall on interface 30 that firmly fixed the substrate 40, Figs. 2-3, para. [0060]-[0061]).
In reference to at least claim 4
McRae modified by Hofmann and Nebrigic teaches an electrode according to claim 3. McRae further discloses wherein said gripping portion comprises a rigid support defining said flat wall (e.g. applicator 20 includes a rigid support that includes surface 30, Fig. 2, para. [0060]-[0062]) and a tubular handle provided externally with a grip (e.g. applicator 20 has a body 22 that is tubular and includes a grip, Fig. 2, para. [0060]-[0062]) and having an end portion connectable to an appendix that extends from the rigid support (e.g. body 22 connects surface 30 through an “appendix” that extends from surface 30, Fig. 2, para. [0060]-[0062]).

    PNG
    media_image2.png
    879
    667
    media_image2.png
    Greyscale

In reference to at least claim 5
McRae modified by Hofmann and Nebrigic teaches an electrode according to claim 1. McRae further discloses wherein the deformable structure has constant thickness in a direction perpendicular to a laying plane of the first face and of the second face (e.g. substrate 40, Fig. 4-8 since it is stated that the depression 48 is optional, para. [0067]). 
In reference to at least claim 6
McRae modified by Hofmann and Nebrigic teaches an electrode according to claim 1. McRae further discloses the polymeric film has thickness ranging from 0.2 to 5mm (e.g. bi-clad foil that is used to make up the filaments within the polymeric film can be 10-300 microns, paragraph [0078], therefore it is inherent that the polymeric film that contains the bi-clad foil can be at least 10-300 microns)
In reference to at least claims 9-10
McRae modified by Hofmann and Nebrigic teaches an electrode according to claim 1. McRae further discloses a pulse generator adapted to generate pulses with adjustable amplitude to be fed to the flexible electrode for modifying a value of an electric field created in a tissue of the human body so that the value of the electric field exceeds a threshold value (e.g. pulsed electrical current, a RF pulse and the like, para. [0060]).
In reference to at least claim 11
McRae teaches a transdermal porator and patch system and method for using same which discloses a method for producing a flexible electrode for applying an electric field to the human body (e.g. device 10, Fig. 3), wherein the method comprises: producing flat metal structures defining at least one first electrode and one second electrode on a flat face of a flexible polymeric (e.g. polymer film includes 70,71,74, filaments 72 formed therein, Figs. 4-6,10-14), wherein the flat metal structures comprise surfaces the flat metal structures facing outwards the polymeric film, the surfaces of the flat metal structures being coplanar with the flat face of the polymeric film (e.g. filaments 72 formed therein having surfaces that are coplanar with the flat face of the polymeric film, Figs. 4-6,10-14, para. [0070]), applying the flexible polymeric film onto a flat second face of a deformable structure with the flat face of the flexible polymeric film opposite the flat second face of the deformable structure (e.g. polymer film includes 70,71,74, arrange on substrate 40 Figs. 4-6), fixing a first face of the deformable structure opposite the flat second face to a gripping portion (e.g. substrate 40 has a back surface 44 “first face” that is fixed to the applicator 20, Fig. 3, para. [0060]-[0061], [0063]), the deformable structure having a conformable thickness between the first face and the second face (e.g. the thickness of substrate 40 between the first and second face is conformable to interface applicator 30 allowing easy mounting and removal of the substrate from the interface applicator, Figs. 1-3, para. [0064]; the substrate can include a thickness that conforms based on the intended purpose and can include a thickness that varies between the first and second face including ridge 41, depression 48, Figs. 4,7, para. [0066]-[0067]). McRae does not explicitly teach the deformable structure being compressible elastically between the first face and the second face for deforming to adapt a thickness thereof to a surface of the human body or the flat metal surfaces being embedded within the flexible polymeric film and having surfaces exposed from the polymeric film being flush with the flat face of the polymeric film. 
Hofmann, within the same field of endeavor of transdermal drug delivery, teaches an applicator (e.g. 10, Figs. 1-3) that includes a deformable structure (e.g. foam elastomer 20, Figs. 1-3, Col. 2, ll. 39-44) carried by a flexible, semi-rigid or frim dielectric planar support (e.g. 22, Figs. 1-3). The foam elastomer (e.g. 20, Figs. 1-3) is compressible elastically between a first face and a second face for deforming to adapted a thickness thereof to a surface of the human body (e.g. contains macromolecules for transfer to the skin when the foam elastomer is compressed, Col. 2, ll. 61-67). The applicator also includes conductors (e.g. 18 or 36, Fig. 1-3) that serve as electrodes (e.g. Col. 2, ll. 39-44) making the cells within the tissue region sufficiently permeable to permit macromolecules to enter the cells without damaging them (e.g. Col. 3, ll. 9-32). 
Nebrigic teaches a tissue treatment apparatus with functional mechanical stimulation and method for reducing pain during tissue treatment which discloses a flexible electrode that includes a gripping portion (e.g. handpieces, 12, Figs. 2-3) and a flexible polymeric film (e.g. base polymer film, Fig. 3, para. [0036]) that includes flat metal structures embedded within (e.g. region 28, Figs. 2-3, para. [0036]) and having surfaces exposed from the polymer film being flush with the flat face of the polymeric film (e.g. region 28 has surfaces that are flush with the polymer film substrate 30, Fig. 3). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the electrode of McRae to include the deformable structure being made of a spongy structure or an elastomeric structure that is compressible elastically for deforming to adapt a thickness thereof to a surface of the human body as taught by Hofmann in order to yield the predictable result of an alternative design of the deformable structure that provides a sponge-like substrata for holding the fluid medium, i.e. the drugs for transdermal delivery, that also provides electroporation processes that make the cells within the tissue region sufficiently permeable to permit macromolecules when the soaked elastomer is compressed against the skin to enter the cells without damaging them. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the electrode of McRae to include embedding the metal surfaces within the flexible polymeric film such that surfaces exposed from the polymeric film are flush with the flat face of the polymeric film as taught by Nebrigic in order to yield the predictable result of an arrangement of the metal surfaces that reduces potential gaps between the tissue surface and the electrode by providing a uniform tissue contact surface and even distribution of the therapeutic treatment.
In reference to at least claim 16
McRae modified by Hofmann and Nebrigic teaches a method according to claim 11. McRae further discloses wherein the method comprises: providing an electric connection that crosses the deformable structure for connecting the first and the second electrode electrically with a signal supply cable (e.g. electrical connection to the applicator 20 that crosses substrate 40, para. [0061, [0081]). 
In reference to at least claim 21
McRae modified by Hofmann and Nebrigic teaches an electrode according to claim 1. Hofmann discloses a deformable structure (e.g. foam elastomer 20, Figs. 1-3, Col. 2, ll. 39-44) carried by a flexible, semi-rigid or frim dielectric planar support (e.g. 22, Figs. 1-3). The foam elastomer (e.g. 20, Figs. 1-3) is compressible elastically between a first face and a second face for deforming to adapted a thickness thereof to a surface of the human body (e.g. contains macromolecules for transfer to the skin when the foam elastomer is compressed, Col. 2, ll. 61-67). The applicator also includes conductors (e.g. 18 or 36, Fig. 1-3) that serve as electrodes (e.g. Col. 2, ll. 39-44) making the cells within the tissue region sufficiently permeable to permit macromolecules to enter the cells without damaging them (e.g. Col. 3, ll. 9-32). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the electrode of McRae to include the deformable structure being made of a spongy structure or an elastomeric structure as taught by Hofmann in order to yield the predictable result of an alternative design of the deformable structure that provides a sponge-like substrata for holding the fluid medium, i.e. the drugs for transdermal delivery, that also provides electroporation processes that make the cells within the tissue region sufficiently permeable to permit macromolecules when the soaked elastomer is compressed against the skin to enter the cells without damaging them. Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to make the deformable structure out of a spongy structure, an elastomeric structure or a flexible and compressible gel block, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, see MPEP 2144.07. 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0208107 to McRae et al. (McRae) in view of US Patent No. 5,318,514 to Hofmann (Hofmann) and US 2010/0179455 to Nebrigic et al. (Nebrigic) as applied to claim 1 further in view of US 2011/0178518 to Sohn (Sohn) (previously cited).
In reference to at least claim 2
McRae modified by Hofmann and Nebrigic teaches a device according to claim 1. McRae further discloses providing an electric connection that crosses the deformable structure for connecting the first and the second electrode electrically with a signal supply cable (e.g. electrical connection to the applicator 20 that crosses substrate 40, para. [0061, [0081]) but does not explicitly teach the polymeric film being provided with first through holes engaged by stems communicating electrically with said flat metal structures; said deformable structure having a plurality of second through holes aligned with said first through holes. 
Sohn teaches a handheld transdermal drug delivery and analyte extraction which discloses the use of through holes within multiple layers that engage with a stem of an electrode contact (e.g. traces, 48, Figs. 6b, leads 88, Fig. 7A, para. [0244]-[0245]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the electrode of McRae modified by Hofmann and Nebrigic  to include through holes within the polymeric layer and deformable structure as taught by Sohn in order to provide an alternative technique for connecting the filaments “electrodes” through the various layers of the substrate to be in electrical contact with the applicator for providing appropriate power to the electrodes. 

Claims 8 and 18-20 and  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0208107 to McRae et al. (McRae) in view of US Patent No. 5,318,514 to Hofmann (Hofmann) and US 2010/0179455 to Nebrigic et al. (Nebrigic) as applied to claims 1 and 11 further in view of US Patent No. 5,128,257 to Baer (Baer) (previously cited). 
**Claims 8 and 18 appear after claims 19 and 20 since claims 8 and 18 have been amended to depend from claims 19 and 20 respectively. 
In reference to at least claim 19
McRae modified by Hofmann and Nebrigic teaches an electrode according to claim 1. McRae further discloses wherein the flat metal structures defining the first electrode are arranged in a first area of the flat face of the polymeric film and are electrically connected to each other to be set to a common potential whereas the flat metal structures defining the second electrode are arranged in a second area of the flat face of the polymeric film (e.g. filaments 72 containing first and second electrodes formed therein, Figs. 4-6,10-14, para. [0070]) and are electrically connected to each other to be set to a common second potential different from the first potential (e.g. anode/cathode connections, para. [0061], [0071], [0081]) but does not explicitly teach the second area surrounding the first area without overlapping and intersecting with the first area. 
Baer teaches an electroporation apparatus and process which discloses an embodiment that includes concentric curvilinear electrodes (e.g. 120) that comprise a first electrode means (e.g. 120) connected to a conductor means (e.g. 124) connected to a source of negative charge (e.g. 128) and concentric curvilinear electrodes (e.g. 122) which comprise a second electrode means (e.g. 122) connected to conductor means (e.g. 126) connected to a source of positive charge (e.g. 140) creating three simultaneous distinct electric impulses between the electrode means (e.g. Fig. 8, Col. 7, ll. 28-43).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the electrode of McRae modified by Hofmann and Nebrigic to include the electrodes in the first area connected to a first common potential being surrounded in a non-overlapping design by the electrodes in the second area connected to a second common potential as taught by Baer in order to yield the predictable result of an alternative design of the electrodes that provides electroporation processes that increase cell permeability allowing increased penetration of the electrical field.
In reference to at least claim 8
McRae modified by Hofmann, Nebrigic and Baer teaches an electrode according to claim 19. Baer discloses an embodiment that includes concentric curvilinear electrodes (e.g. 120 and 122) that comprise a first electrode and third electrode means (e.g. 120) connected to a conductor means (e.g. 124) connected to a source of negative charge (e.g. 128) and concentric curvilinear electrodes (e.g. 122) which comprise a second electrode means connected to conductor means (e.g. 126) connected to a source of positive charge (e.g. 140) creating three simultaneous distinct electric impulses between the electrode means (e.g. Fig. 8, Col. 7, ll. 28-43). The third electrode means connected to a conductor means (e.g. 124) is connected to a source of negative charge (e.g. 128) which is the same source as the first electrode means and surrounds the second area (e.g. 122, Fig. 8). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the electrode of McRae modified by Hofmann, Nebrigic and Baer to include the electrodes in a third area connected to the first common potential surrounding in a non-overlapping design the electrodes in the second area connected to a second common potential as taught by Baer in order to yield the predictable result of an alternative design of the electrodes that  provides electroporation processes that increase cell permeability allowing increased penetration of the electrical field. 
In reference to at least claim 20
McRae modified by Hofmann and Nebrigic teaches a method according to claim 11. McRae further discloses a wherein the flat metal structures defining the first electrode are arranged in a first area of the flat face of the polymeric film and are electrically connected to each other to be set to a common potential whereas the flat metal structures defining the second electrode are arranged in a second area of the flat face of the polymeric film (e.g. filaments 72 containing first and second electrodes formed therein, Figs. 4-6,10-14, para. [0070]) and are electrically connected to each other to be set to a common second potential different from the first potential (e.g. anode/cathode connections, para. [0061], [0071], [0081]) but does not explicitly teach the second area surrounding the first area without overlapping/intersecting with the first area. 
Baer teaches an electroporation apparatus and process which discloses an embodiment that includes concentric curvilinear electrodes (e.g. 120) that comprise a first electrode means (e.g. 120) connected to a conductor means (e.g. 124) connected to a source of negative charge (e.g. 128) and concentric curvilinear electrodes (e.g. 122) which comprise a second electrode means (e.g. 122) connected to conductor means (e.g. 126) connected to a source of positive charge (e.g. 140) creating three simultaneous distinct electric impulses between the electrode means (e.g. Fig. 8, Col. 7, ll. 28-43).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the method of McRae modified by Hofmann and Nebrigic to include the electrodes in the first area connected to a first common potential being surrounded in a non-overlapping design by the electrodes in the second area connected to a second common potential as taught by Bauer in order to yield the predictable result of an alternative design of the electrodes that  provides electroporation processes that increase cell permeability allowing increased penetration of the electrical field.
In reference to at least claim 18
McRae modified by Hofmann, Nebrigic and Baer teaches a method according to claim 20. Baer discloses an embodiment that includes concentric curvilinear electrodes (e.g. 120 and 122) that comprise a first electrode and third electrode means (e.g. 120) connected to a conductor means (e.g. 124) connected to a source of negative charge (e.g. 128) and concentric curvilinear electrodes (e.g. 122) which comprise a second electrode means connected to conductor means (e.g. 126) connected to a source of positive charge (e.g. 140) creating three simultaneous distinct electric impulses between the electrode means (e.g. Fig. 8, Col. 7, ll. 28-43). The third electrode means connected to a conductor means (e.g. 124) is connected to a source of negative charge (e.g. 128) which is the same source as the first electrode means and surrounds the second area (e.g. 122, Fig. 8). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the electrode of McRae modified by Hofmann, Nebrigic and Baer to include the electrodes in a third area connected to the first common potential surrounding in a non-overlapping design the electrodes in the second area connected to a second common potential as taught by Baer in order to yield the predictable result of an alternative design of the electrodes that  provides electroporation processes that increase cell permeability allowing increased penetration of the electrical field. 

Allowable Subject Matter
Claims 12-15 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record fails to teach or reasonably suggests within the context of the other claims elements a method of forming that includes the polymeric film being a thermoplastic and using heated flat molds for forming the flat metal surfaces within the polymeric film as claimed.

Response to Arguments
Applicant's arguments filed 9/1/2022 have been fully considered but are moot since the rejections have been updated to include additional references in view of the claim amendments. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER L GHAND/Examiner, Art Unit 3792